DETAILED ACTION
Applicant’s amendment, filed 04/26/2021, has been entered.
Claims 1, 3-8, 19-27, 32-41 have been canceled.
Claim 43 has been added.
Claims 2, 9-18, 28-31, 42-43 are pending.
Claims 29-31 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claims 2, 9-18, 28, 42-43 are currently under examination as they read on a method for reducing or inhibiting a skin fibrotic disease comprising administering a LTβR-IgG fusion polypeptide wherein said skin fibrotic disease reads on scleroderma as the elected species.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The previous 102 rejection as being anticipated by Craft has been withdrawn.
Claims 2, 9-18, 28, 42-43 are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by Gommerman et al. (US 2006/0147448 A1).
Applicant’s argument has been considered in full but has not been found convincing to overcome the rejection of record.  The rejection of record is reiterated below as it applies to amended/newly added claims.
Gommerman taught a method of treating scleroderma comprising administering a LTβR-IgG fusion protein (see, e.g., paragraphs [0033], [0037], [0059]). Moreover, Gommerman taught administering to the skin (see paragraph [0073]).  Given the prior art taught using the same agent to treat the same disease, the method taught my Gommerman implicitly disclosed the cellular mechanisms of action recited in the present claims.  
With regards to the newly added claim, it is noted that Gommerman taught human subject as well (see, e.g., paragraphs [0029], [0068], [0070]).

Response to Applicant’s argument
	Applicant argues that Gommerman does not teach each and every claimed element because Gommerman disclosed using LTBR-Ig in a screening assay.  In response, it is noted that Applicant is ignoring the clear teaching by Gommerman of methods for treating scleroderma 
It does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure. See Bristol-Myers Squibb Company v. Ben Venue Laboratories 58 USPQ2d 1508 (CAFC 2001). ). “{i}t is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable”. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 
The mechanism of action does not have a bearing on the patentability of the invention if the invention was already known or obvious. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 201 USPQ 658 (CCPA 1979).
 Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art. In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991). See M.P.E.P. 2145.
Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01.
 Therefore, the rejection is maintained.
Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON X WEN whose telephone number is (571)270-3064.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHARON X WEN/Primary Examiner, Art Unit 1644                                                                                                                                                                                                        May 20, 2021